          Case 1:15-cv-02457-GHW Document 266 Filed 04/09/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 4/9/2021
----------------------------------------------------------------- X
                                                                  :
INTERNATIONAL TECHNOLOGIES                                        :
MARKETING, INC.,                                                  :
                                                                  :           1:15-cv-2457-GHW
                                                  Plaintiff,      :
                                                                  :
                              -v –                                :
                                                                  :
VERINT SYSTEMS, LTD.,                                             :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court’s April 7, 2021 order at Dkt. No. 265 contained a mistake in its direction that

Arthur Rene Hollyer, former counsel for Plaintiff, participate in the April 15, 2021 conference.

Arthur Rene Hollyer need not participate in the conference. Christopher Scott Hinton is the former

counsel for Plaintiff who is directed participate in the April 15, 2021 teleconference. Counsel for

Plaintiff is directed to serve a copy of this order on Mr. Hinton.

         SO ORDERED.

Dated: April 9, 2021
New York, New York                                                    _______________________________
                                                                          GREGORY H. WOODS
                                                                          United States District Judge
